DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 17/078,118 in response to Applicant’s Request for Continued Examination (RCE) filed on May 16, 2022.

3.	In accordance with Applicant’s amendment, claims 1, 8-10, and 21 are amended, claims 2-3 and 11-12 are cancelled. Claims 1, 4-10, and 13-14 are currently pending, of which claims 1, 4-10, and 13-14 have been examined on the merits discussed below.

Priority

4.	Application 17/078,118, filed 10/23/2020 is a continuation of PCT/CN2019/083955, filed 04/23/2019, and claims foreign priority to 201810368883.X, filed 04/23/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Response to Amendment

5.	In the response filed May 16, 2022, Applicant amended claims 1, 8-10, and 21, and canceled claims 2-3 and 11-12. No new claims were presented for examination. 
6.	Applicant's amendments to claim 26 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objection; accordingly this objection has been removed.

7.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed May 16, 2022, have been fully considered.

9. 	Applicant submits “the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” [Applicant’s Remarks, 04/17/2022, page 12]

The Examiner respectfully disagrees. With particular respect to the §101 rejection of the independent claims, Applicant argues with respect to Step 2A of the eligibility inquiry “the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1, 4-10, and 13-14  have been found to recite an abstract idea that falls into the “Certain methods of organizing human activity”” grouping set forth in the 2019 PEG.
Specifically, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “obtain a user request of an online to offline transportation service; determine a departure location; determine a departure time based on the user request; determine a target time; and distribute the user request to a second device based on the target time by transmitting information relating to the user request” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between passengers and drivers. Under Prong One of Step 2A, information relating to a user request is received from a passenger, a departure time is determined based on the user request, a driver is identified, and the passenger request is distributed to the driver, these steps provide additional support for the finding that the claims recite an abstract idea because the information relating to the user request is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph [0003]: “Taking the car-hailing service as an example, a passenger may send travel information including departure location, departure time and destination via a user interface to a taxi-hailing service platform to request for a vehicle.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of arranging a transportation service between a passenger and driver. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea. For the reasons detailed above, this argument is found unpersuasive.

10. 	Applicant submits “Applicant respectfully submits that similar to the Example 39 in Eligibility Examples, amended claim 1 relates to the model training and use, which cannot realize in human mind, therefore, amended claim 1 is not directed to mental process or organizing human
activity.” [Applicant’s Remarks, 04/17/2022, pages 12-13]

The Examiner respectfully disagrees. With respect to Applicant's comparison to Example 39, Examiner points out that the claimed invention in Example 39 addresses the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image in prior art methods in  by using a combination of features to more robustly detect human faces found. As stated in Example 39, the claim recites “A computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.” The Examiner notes that the claims in Example 39 do not recite any of the judicial exceptions enumerated in the 2019 PEG. “For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.” The claims at issue are far different from the claims in Example 39. The claims of the present case involve a method for distributing a transportation service request to a driver. The claims of the instant application recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Accordingly, this argument is found unpersuasive.

11. 	Applicant submits “that even if amended claim 1 is deemed to recite a judicial exception, which it does not, amended claim 1 recites additional elements that integrate the alleged judicial exception into a practical application, and thus is eligible.” Applicant further submits that “the approach recited in the amended claims may quickly and accurately determine the time point for distributing the user request of the online to offline transportation service so as to save computing
resources and improve the efficiency of distributing a request for service.” [Applicant’s Remarks, 04/17/2022, pages 13-15]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that even if amended claim 1 is deemed to recite a judicial exception, which it does not, amended claim 1 recites additional elements that integrate the alleged judicial exception into a practical application, and thus is eligible.” The additional elements in exemplary claim 1 are directed to: at least one storage medium storing a set of instructions; at least one processor in communication with the at least one storage medium, a first device, a positioning device, a trained model, and a second device, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., transmitting, to the second device, information relating to the user request to be displayed on the second device), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The transmitting activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, in response to Applicant’s argument that “the approach recited in the amended claims may quickly and accurately determine the time point for distributing the user request of the online to offline transportation service so as to save computing resources and improve the efficiency of distributing a request for service,” it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no storage medium, processor,  first device, positioning device, second device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating information relating to the user request, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of distributing user requests, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., storage medium, processor,  first device, positioning device, second device), nor anything in the claims or Specification showing the system as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). The claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the computer or to any other technology.
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

12. 	Applicant submits “that even if the amended independent claim 1 is directed to a judicial exception, the amended independent claim 1 applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that claim 1 is more than a drafting effort designed to monopolize the judicial exception.” [Applicant’s Remarks, 04/17/2022, page 15]

The Examiner respectfully disagrees. In response, the Examiner notes that "the absence of complete preemption does not demonstrate patent eligibility."  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). "Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot." Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 13 62-63 (Fed. Cir. 2015) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.").  Accordingly, Applicant’s preemption-based argument is not persuasive.

13. 	Applicant submits “Even assuming arguendo that the pending claims are directed to an abstract idea, which Applicant does not concede, the Office Action fails to satisfy the “significantly more” inquiry of Step 2B. First, amended claim 1 includes “[i]mprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05. For example, the claimed system improves the function of a hardware which has at least one processor to provide the hardware the ability to access the at least one non-transitory computer-readable storage medium to obtain a trained model and utilize the trained model to determine a time point for distributing the user request of the online to offline transportation service. Thus, the claimed invention improves the function of a hardware of a computer.” Applicant further submits that “the claimed invention meets the improvements to another technology requirement.” [Applicant’s Remarks, 04/17/2022, pages 15-16]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “assuming arguendo that the pending claims are directed to an abstract idea, which Applicant does not concede, the Office Action fails to satisfy the “significantly more” inquiry of Step 2B.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0064: “The processing device 112 may include one or more processing units (e.g., single-core processing device(s) or multi-core processing device(s)). Merely by way of example, the processing device 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the computer or to any other technology.
Further, in response to Applicant’s argument that “amended claim 1 includes “[i]mprovements to the functioning of a computer,” and that “the claimed invention meets the improvements to another technology requirement,” it is noted that even assuming arguendo that an improvement was achieved, an improvement via step to “obtain a trained model,” as recited in claim 1, does not yield any discernible improvement to the processor or any technology whatsoever. Any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).  Accordingly, no technical improvement to the processor has been shown.

For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

14. 	Applicant submits “The rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant’s claims are “well-understood, routine, and conventional,” as required by the recent U.S. Patent and Trademark Office Memorandum dated April 19, 2018 discussing Berkheimer v. HP, Inc., 881 F.3d 1360 (Fed. Cir., 2018) (the “Berkheimer Memorandum’).” [Applicant’s Remarks, 04/17/2022, page 17]
The Examiner respectfully disagrees. In response to Applicant’s assertions that “the rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant’s claims are “well-understood, routine, and conventional,” it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive.
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

15. 	Applicant submits “that Coan and Berk, either alone or in combination, do not disclose the claimed combination including “obtain a user request of an online to offline transportation service from a first device; determine a departure location by positioning, via a positioning device of the first device, a current location of the first device; determine a departure time based on the user request; utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model; and distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device, wherein the trained model is generated by: obtaining a preliminary model: obtaining, by accessing the at least one storage medium, a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples”.”  [Applicant’s Remarks, 04/17/2022, page 19]

In response to the Applicant’s argument that “Coan and Berk, either alone or in combination, do not disclose the claimed combination including “obtain a user request of an online to offline transportation service from a first device; determine a departure location by positioning, via a positioning device of the first device, a current location of the first device; determine a departure time based on the user request; utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model; and distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device, wherein the trained model is generated by: obtaining a preliminary model: obtaining, by accessing the at least one storage medium, a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Furthermore, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 05/16/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

16. 	Applicant submits “Berk at least does not disclose “utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model” as recited in amended claim 1.” [Applicant’s Remarks, 04/17/2022, page 21]

	In response to Applicant’s argument that Berk at least does not disclose “utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model” as recited in amended claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/17/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

17.	Applicant submits “Sweeney at least does not disclose “utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model,” as recited in amended claim 1.” [Applicant’s Remarks, 04/17/2022, page 22]

	In response to Applicant’s argument that Sweeney at least does not disclose “utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model;” as recited in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Furthermore, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/17/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

18.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1, 4-10, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

21.	Claims 1, 4-10, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 4-9), and method (claims 10, 13-14) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-10, and 13-14 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain method of organizing human activities” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and also sets forth “commercial interactions,” and thus fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
-  obtain a user request of an online to offline transportation service from a first device (The “obtain” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such business relations because the data obtained directly pertains to sales outcomes and activities (i.e., distribution of a passenger transportation request to a driver) in pursuit thereof, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” In addition, the “obtain” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- determine a departure location (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper);
- determine a departure time based on the user request (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper);
- utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model (The “determine” step can be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper); and
- distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device (The “distribute” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment. Notably, this step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a second device, such as recited in claim 1, which is not a practical application or significantly more.  MPEP 2106.05(g)).
Considered together, these steps set forth an abstract idea of managing ridesharing interactions involving a passenger and driver, and distributing a passenger’s transportation request to a driver (the claims describe use of a computer system to manage and facilitate the dispatch/distribution of passenger requests), which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claim 10 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1 and 10 recite the additional elements of: at least one storage medium storing a set of instructions; at least one processor in communication with the at least one storage medium, a first device, a positioning device, a trained model, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 1); and a computing device, a memory,  one or more processors, a first device, a positioning device, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 10). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Similarly, even if the obtain steps are considered as additional elements and evaluated separately, these elements are directed to insignificant extra-solution data gathering activities, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). With respect to the transmitting step, when evaluated under Step 2A Prong Two, this step amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)).Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1 and 10 recite the additional elements of: at least one storage medium storing a set of instructions; at least one processor in communication with the at least one storage medium, a first device, a positioning device, a trained model, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 1); and a computing device, a memory,  one or more processors, a first device, a positioning device, a second device, and training the preliminary model to obtain the trained model using the obtained plurality of training samples (claim 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0064]: e.g., “The processing device 112 may include one or more processing units (e.g., single-core processing device(s) or multi-core processing device(s)). Merely by way of example, the processing device 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Additionally, even if the obtain steps (i.e., obtain a user request of an online to offline transportation service; wherein the trained model is generated by: obtaining a preliminary model; and obtaining, by accessing the at least one storage medium, a plurality of training samples) are evaluated as additional elements, these activities are directed to insignificant extra-solution data gathering activities, which has been recognized as well-understood, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With respect to the transmitting step, when evaluated under Step 2A Prong Two and Step 2B, this step amounts to insignificant extra-solution output activity, which does not add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to reliance on a “positioning device” to determine a departure location, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Flier, US 2017/0059347 A1 (paragraph 0015: Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques). 
Even if the trained model evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of a trained model is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Guo et al., US 2021/0125001 A1 (paragraph 0030:  “Conventional methods are often employed to train a neural network.”). 
Even if the trained model evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree model (claim 8) is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Chiao et al., US 2016/0071118 A1 (paragraph 0008:  “Gradient Boosting models are well-known to those of ordinary skill in the art.”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-9 and 13-14 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., taxi-hailing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claims 4/13 recite “determine target information based on the departure location and departure time; determine one or more target features based on the target information; and determine the target time based on the one or more target features,” which are details directly in support of the commercial taxi-hailing transaction. Dependent claims 5/14 recite “determine a target area based on the departure location; determine one or more reference time periods based on the departure time; determine reference information based on the one or more reference time periods and the target area; and determine the target information based on the reference information associated with the one or more reference time periods and the target area” -  which are details directly in support of the commercial taxi-hailing transaction, and recites “determine” steps that can be performed mentally. Claim 8 recites “wherein the trained model includes a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree (GBDT) model,” which recites an abstract idea that falls into the “Mathematical Concepts” grouping. The other dependent claims have been evaluated as well, but similar to dependent claims 4, 5, 13, and 14 recite details/steps that merely refine the same abstract ideas recited in the independent claims. The additional elements recited in the dependent claims include the processor of claim 1, and therefore merely invokes the elements of a generic computer which, as discussed above, is not enough to integrate the abstract idea into a practical application or add significantly more. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26.	Claims 1, 4-8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coan et al., Pub. No.: US 2018/0300660 A1, [hereinafter Coan], in view of Afzal et al., Pub. No.: US 2019/0205812 A1, [hereinafter Afzal], in further view of Berk et al., Pub. No.: US 2019/0266557 A1, [hereinafter Berk].

As per claim 1, Coan teaches a system for distributing a user's request of an online to offline transportation service (paragraph 0005: “a ride matching system including a matched provider and requestor”; paragraph 0022, discussing a ride matching system including a matched provider and requestor. The ride matching system  may be configured to communicate with both the requestor computing device and the provider computing device), comprising: 

at least one storage medium storing a set of instructions (paragraph 0122, discussing that  the system may include s storage subsystem including various computer readable storage media, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described. In some embodiments, the storage system may include various data stores or repositories or interface with various data stores or repositories that store data; paragraph 0112, discussing that various data stores may be implemented on a non-transitory storage medium accessible to the management system; paragraph 0117);

at least one processor in communication with the at least one storage medium, when executing the stored set of instructions, the at least one processor causes the system to (paragraph 0122, discussing that the system  may include a storage subsystem including various computer readable storage media...In various embodiments, the computer readable storage media can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described; paragraph 0125, discussing that  the processing system can include one or more processors or other devices operable to control the computing system. Such processors can include single core processors, multi core processors...): 

obtain a user request of an online to offline transportation service from a first device (paragraph 0022, discussing that the requestor  may use a ride matching requestor application on a requestor computing device [i.e., first device] to request a ride at a specified pick-up location. The request may be sent over a communication network to the ride matching system. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time (e.g., a scheduled ride may have a future time for the request to be fulfilled or an "instant/current" time for transportation as soon as possible), and/or any other relevant information to matching transport requests with transport providers; paragraph 0026, discussing that the ride matching system may be configured to receive scheduled requests for a future time or date from a request computing device. Accordingly, the requestor may set a request time and a request location in the future where they desire to have a service provided; paragraph 0071, discussing that the ride matching system receives a scheduled ride request from a requestor computing device [i.e., receiving a ride request from a requestor computing device corresponds to obtaining a user request of an online to offline transportation service from a first device]; paragraph 0043);

determine a departure location (paragraph 0043, discussing that the ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request [i.e., the pick-up location for the ride request corresponds to the departure location], one or more destination locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor. The ride matching module may receive the ride request and update a historical ride data store with the ride request information; paragraph 0022, discussing that the request location may include, for example, a current location, a future location, a "best fit/predictive" location, a curb segment, or any other suitable information for indicating a location for a requestor to be found at the current time or in the future; paragraph 0049, discussing that when the ride matching module receives a scheduled request, the ride matching module may pass the request information including the request location, the request time, the requestor identifier, the location of the requestor, and/or any other relevant information to the scheduling module);

determine a departure time based on the user request (paragraph 0043, discussing that the ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request, one or more destination locations, a pick-up time [i.e., the pick-up time corresponds to the departure time], and/or any other suitable information associated with providing a service to a requestor. The ride matching module may receive the ride request and update a historical ride data store with the ride request information; paragraph 0022, discussing that the request location may include, for example, a current location, a future location, a "best fit/predictive" location, a curb segment, or any other suitable information for indicating a location for a requestor to be found at the current time or in the future; paragraph 0049, discussing that when the ride matching module receives a scheduled request, the ride matching module may pass the request information including the request location, the request time, the requestor identifier, the location of the requestor, and/or any other relevant information to the scheduling module);

determine a target time (paragraph 0051, discussing that the scheduling module may update the real-time ride feed with the scheduled request information with an indication of the time that the scheduled ride should be triggered for real-time matching; paragraph 0056, discussing that when a request time approaches for an associated scheduled ride to a provider, the scheduling module may be configured to evaluate whether the claimed provider is going to meet the scheduled request and if so, may send matching information to the provider computing device upon triggering of a dispatch time for the scheduled request; paragraph 0059, discussing that the real-time matching module may determine a match window (i.e., the time in which the scheduled request should be matched for the request location and time). The match window may be tracked and stored for each general region and the request may be stored with the match window such that the real time matching module knows when to attempt to match the scheduled request in order to ensure the request time is met; paragraph 0074, discussing that the ride matching system may determine a match window associated with the location and time of the scheduled request that indicates the average amount of time it takes for a request to be accepted and a provider to arrive at a request location for a request at the time and location of the scheduled request. Accordingly, the ride matching system may determine when a real-time request should be issued to ensure that a provider arrives at the request location on time for the scheduled request; paragraph 0082, discussing that for example, if the match window is 30 minutes for the request time and request location, the scheduled ride may be closed from the scheduled ride feed interfaces described herein 30 minutes before the scheduled request time and an on-demand real time matching process may be initiated to attempt to match an available provider within the average 30 minute time period for matching a provider with a similar request; paragraph 0084: “the ride matching system determines a match window time for the scheduled request. As described above, the match window is based on the request location and request time.” [i.e., determine a target time]; paragraphs 0057, 0093); and

distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device (paragraph 0024, discussing that the ride matching system may send the ride request to a provider computing device and the provider may accept the ride request through the provider computing device; paragraph 0041, discussing that the ride matching system may identify and facilitate scheduled request matching from requestors associated with requestor computing devices with available providers  associated with provider computing devices; paragraph 0056, discussing that when a request time approaches for an associated scheduled ride to a provider, the scheduling module may be configured to evaluate whether the claimed provider is going to meet the scheduled request and if so, may send matching information to the provider computing device [i.e., transmitting, to the second device, information relating to the user request to be displayed on the second device] upon triggering of a dispatch time for the scheduled request [i.e., sending the scheduled request to the provider computing device upon triggering of a dispatch time for the scheduled request corresponds to distributing the user request to a second device based on the target time]; paragraph 0085, discussing that the ride matching system determines whether the match window time has triggered, thus initiating the ride matching process; paragraph 0086, discussing that if the match window time has triggered, the ride matching system determines an estimated arrival time for a claimed provider to the scheduled request location. For example, the ride matching system may determine an ETA from the current location of the claimed provider to the request location. In some embodiments, this step may also include determining whether the provider is online and accepting requests. If not, notifications and reminders may be issued to the provider in order to remind the provider that they have claimed the request. The ride matching system may determine ETA incorporating current requests that have been accepted and/or are in progress by the provider and where the provider may be located upon drop-off of the current accepted request. Accordingly, the ride matching system may use predictive location and travel times associated with those locations to determine whether the provider may successfully arrive at the scheduled request time. Further, the ride matching system may limit new requests that are sent to the provider when the match window approaches such that only requests that may fit into the claimed scheduled ride pickup time and place may be sent to the provider as the scheduled time approaches; paragraph 0090, discussing that the ride matching system may attempt to match each of the identified set of providers that may arrive at the scheduled time before the claimed provider. Accordingly, the real-time match processing may be performed where a transportation request may be transmitted to a provider computing device [i.e., This also shows distributing the user request to a second device.] associated with each of the providers in order of best match or relevance to the scheduled request. The best provider match may be made using any suitable criteria including rating, existing travel route, and/or any other suitable information. Each of the providers may have a period of time to review and either accept or decline the transportation request; paragraph 0020).

While Coan teaches determine a departure location (paragraphs 0043, 0049), it does not explicitly teach that the departure location is determined by positioning, via a positioning device of the first device, a current location of the first device; utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model; and wherein the trained model is generated by: obtaining a preliminary model; obtaining, by accessing the at least one storage medium, a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples. Afzal in the analogous art of transportation dispatch systems teaches: 

determine a departure location by positioning, via a positioning device of the first device, a current location of the first device (paragraph 0027, discussing that the transportation request can include GPS location associated with the requestor computing device, a pickup time, and other preferences associated with the requestor computing device; paragraph 0043, discussing that the transportation matching system application can provide information associated with the current session including a current timestamp associated with the requestor computing device, a current location of the requestor computing device (e.g., a GPS location), a recently detected session event, one or more previously detected session events, and a current session length; paragraph 0105, 0112);

utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is a time point for distributing the user request of the online to offline transportation service and an output of the trained model (paragraph 0018, discussing that the trained session model also outputs an estimated time-to-request associated with the determined likelihood that represents an estimated amount of time until the requestor computing device will generate and send the request; paragraph 0021, discussing that if the transportation matching system receives the expected transportation request in that amount of time, the transportation matching system dispatches the reserved provider computing device; paragraph 0023, discussing that if the time-to-request is very soon (e.g., within the next 5 seconds), the transportation matching system can dispatch the provider computing device to the location of the requestor computing device associated with the session information; paragraph 0027, discussing that the transportation request can include GPS location associated with the requestor computing device, a pickup time, and other preferences associated with the requestor computing device [i.e., This shows inputting information relating to the departure location and the departure time into the trained model]; paragraph 0029, discussing that the session analyzer 106 stores session information along with requestor information in order to train and/or utilize the session model...In at least one embodiment, the session model 108 is a machine learning model that the session analyzer 106 trains…Furthermore, the session model 108 is a mixed-model that also determines a time-to-request that represents an amount of time until the requestor computing device generates the likely transportation request; paragraph 0045, discussing that the transportation matching system first generates an input vector based on the received session information, and then provides the generated input vector to the trained session model; paragraph 0054, discussing that the transportation matching system provides the predicted dispatch or the dispatch to the provider computing device according to the likely time-to-request determined by the session model); and 

wherein the trained model is generated by: obtaining a preliminary model (paragraph 0041, discussing that the transportation matching system trains the session model [i.e., preliminary model] with historical information. For example, the transportation matching system 102 can monitor and store information from a cross-section of requestor computing devices including, but not limited to, transportation requests, wait times, pickup locations, destination locations, transportation times, and session information);

obtaining, by accessing the at least one storage medium, a plurality of training samples (paragraph 0041, discussing that the transportation matching system utilizes a feed-forward back-propagation methodology to train the session model using historical information. In some embodiments, the transportation matching system may periodically re-train the session model in order to maintain predictive accuracy; paragraph 0079, discussing that the session analyzer accesses event information, ride states information, requestor states information, and aggregate information within the data storage in order to train the session model; paragraph 0066); and 

training the preliminary model to obtain the trained model using the obtained plurality of training samples (paragraph 0045, discussing that the transportation matching system first generates an input vector based on the received session information, and then provides the generated input vector to the trained session model. The trained session model utilizes machine learning in connection with the generated input vector; paragraph 0065, discussing that the optimization model is a machine learning model trained to match transportation requests and sessions to provider computing devices...; paragraph 0078, discussing that the session analyzer trains the session model 108; paragraph 0082, discussing that the session analyzer utilizes a feed-forward back-propagation methodology to train the session model with the accessed information. In additional or alternative embodiment, the session analyzer utilizes other methodologies (e.g., gradient boosted trees) to train the session model with the accessed information).

Coan is directed to systems and methods for matching providers with transportation requests. Afzal is directed to a transportation matching system. Therefore they are deemed to be analogous as they both are directed towards requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Coan with Afzal because the references are analogous art because they are both directed to solutions for matching requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying Coan to include Afzal’s features for positioning, via a positioning device of the first device, a current location of the first device; utilize a trained model to determine a target time by inputting information relating to the departure location and the departure time into the trained model, wherein the target time is an output of the trained model; and wherein the trained model is generated by: obtaining a preliminary model; obtaining, by accessing the at least one storage medium, a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples, in the manner claimed, would serve the motivation of providing a transportation matching system capable of more effectively and efficiently accounting for future transportation requests  (Afzal at paragraph 0003), or in the pursuit of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
The Coan-Afzal combination does not explicitly teach wherein the target time is a time point for distributing the user request of the online to offline transportation service. However, Berk in the analogous art of request distribution systems teaches this concept. Berk teaches:

wherein the target time is a time point for distributing the user request of the online to offline transportation service (paragraph 0012: “In the training mode, the programmable device is configured to pass a dataset into the predictive model. The dataset includes a series of successive training events with corresponding known time durations between events. In the training mode, the programmable device is further configured to train the predictive model to accurately and dynamically output predicted delivery duration.”; paragraph 0102, discussing that the historical performance of a particular merchant may also be input. This may include the average time duration between events on merchant timeline for that particular merchant. The predictive event model may use this factor to assign a particular state variable to a given merchant to adjust predictions accordingly...The predictive event model may determine an ETA prediction accordingly such that a delivery routing system may appropriately pair a courier at the optimal or more advantageous time [i.e., the optimal or more advantageous time to pair a courier with a request suggests a time point for distributing the user request of the online to offline transportation service]; paragraph 0114, discussing that the disclosed systems may also provide a delivery routing system with timestamps necessary to make informed decisions on when deliveries should be paired with a courier; paragraph 0088).

Examiner notes that Berk, in addition to Afzal as cited above, also teaches:

determine a departure location by positioning, via a positioning device of the first device, a current location of the first device (paragraph 0047, discussing that in various embodiments of system, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations... In some embodiments, the destinations may correspond to a particular geo-location determined by GPS or other coordinate system; paragraph 0068, discussing that a software application executed on a mobile device may use global positioning system (GPS) capabilities to determine the user's location and automatically update the network with his location “At Home”, “At Work”, “In San Francisco, Cal.”); paragraph 0072, discussing that FIG. 4A depicts an example flow chart of an example process 400 for receiving event updates from a customer device. At 401, a placement of an order is received. An order may be placed by a customer on a corresponding customer device…The order placement may include location information corresponding to the location for delivery of the order. For example, the location of the customer device may be determined via GPS [i.e., This shows that a departure location is determined by positioning, via a positioning device of the first device, a current location of the first device – the mobile device corresponds to the first device]. As another example, the location information may include an address corresponding to the customer).

The Coan-Afzal combination describes features related to transportation request matching. Berk is directed to a system and method for distributing order requests. Therefore they are deemed to be analogous as they both are directed towards requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Coan-Afzal combination with Berk because the references are analogous art because they are both directed to solutions for matching requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying the Coan-Afzal combination to include Berks’s features for including a target time that is a time point for distributing the user request of the online to offline transportation service, in the manner claimed, would serve the motivation of providing efficient routing of deliveries from merchants to customers (Berk at paragraph 0033); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Coan-Afzal-Berk combination teaches the system of claim 1. Coan further teaches wherein to determine target time based on the departure location and departure time, the at least one processor is further configured to cause the system to: determine target information based on the departure location and departure time (paragraph 0006: “FIG. 2 illustrates an example of a ride matching system environment showing request matching rates and a number of available providers in different regions.”; paragraph 0024, discussing that the ride matching system may identify available providers…The provider computing device may return information indicative of a match indicating that the provider received the transport request. For example, the information indicative of a match may include a provider accept indicator that indicates the provider received and accepts the indicator or could include a variety of different information. For instance, the information indicative of a match may include location information, other route information for other passengers in the vehicle,…, and/or any other suitable information; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location [i.e., determining the historical rate of available providers coming online near the request location corresponds to determining target information based on the departure location and departure time – this interpretation is consistent with Applicant’s Specification (at paragraph 0198), which indicates that “the target information may include the number or amount of the requests, the number or amount of the second devices, the traffic condition…”]. For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location; paragraph 0084: “the ride matching system determines a match window time for the scheduled request. As described above, the match window is based on the request location and request time.”; paragraphs 0027, 0028, 0035; 0074);

determine one or more target features based on the target information (paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., the number of ride requests received from a particular area over a given period of time corresponds to the one or more target features based on the target information – this interpretation is consistent with Applicant’s Specification (at paragraph 0201), which indicates that “the target features may include target features associated with the historical requests and/or target features associated with the current service request. For example, the target features may include at least one of amount of the user request associated with the target area, amount of the second device associated with the target area, a response rate associated with the user request in the target area, or a response time associated with the user request in the target area.”]; paragraph 0053, discussing that the scheduling module may further be configured to determine one or more candidate providers associated with the scheduled request to provide as an available scheduled request for claiming. The scheduling module may determine one or more candidate providers for the scheduled request through any suitable method. For example, the scheduling module may use a residential address, historically claimed request locations, historically claimed request times, previously matched request locations, previously matched request times, and/or any other relevant information for determining relevant providers to a scheduled request. In some embodiments, a relevance score may be generated for the scheduled request to a set of providers based on provider profile, driving history, and/or any other relevant information to identify relevant providers for a scheduled request); and

determine the target time based on the one or more target features (paragraph 0056, discussing that when a request time approaches for an associated scheduled ride to a provider, the scheduling module may be configured to evaluate whether the claimed provider is going to meet the scheduled request and if so, may send matching information to the provider computing device upon triggering of a dispatch time for the scheduled request; paragraph 0059, discussing that the real -time matching module may determine a match window (i.e., the time in which the scheduled request should be matched for the request location and time). The match window may be tracked and stored for each general region and the request may be stored with the match window such that the real time matching module knows when to attempt to match the scheduled request in order to ensure the request time is met; paragraph 0074, discussing that the ride matching system may determine a match window associated with the location and time of the scheduled request that indicates the average amount of time (i.e., response time) it takes for a request to be accepted and a provider to arrive at a request location for a request at the time and location of the scheduled request [i.e., This shows that the target time is determined based on the one or more target features (i.e., response time) – this interpretation is consistent with Applicant’s Specification (at paragraph 0009), which indicates that “the one or more target features may include at least one of: an amount of the user request associated with the target area, an amount of the second device associated with the target area, a response rate associated with the user request in the target area, or a response time associated with the user request in the target area]. Accordingly, the ride matching system may determine when a real-time request should be issued to ensure that a provider arrives at the request location on time for the scheduled request; paragraph 0081, discussing that the match window may be determined based on the average amount of time to match a provider and have the provider arrive at a request location in the area; paragraph 0084: “the ride matching system determines a match window time for the scheduled request. As described above, the match window is based on the request location and request time and may be obtained from a historical ride data store and/or through any other suitable process.”; paragraphs 0057, 0093).

As per claim 5, the Coan-Afzal-Berk combination teaches the system of claim 4. Coan further teaches wherein the at least one processor is further configured to cause the system to: determine a target area based on the departure location (paragraph 0048, discussing that the ride matching module may include a software module that is configured to process ride requests, ride responses, and other communications between requestors and providers of the ride matching system to match a requestor and a provider for a requested service. For example, the ride matching module may be configured to identify available providers for a ride request from a requestor by identifying a geographic region associated with the pick-up location [i.e., identifying a geographic region associated with the pick-up location corresponds to determining a target area based on the departure location] and may search a provider information data store to identify available providers within a predetermined distance of the pick-up location and/or the geographic region; paragraph 0060, discussing that the real time matching module may identify available providers in the geographic area around the request location and use those providers to attempt to match a request);

determine one or more reference time periods based on the departure time (paragraph 0028, discussing that a number of available providers at any given time may fluctuate between regions based on where requestors tend to issue a large number of requests. The density of requests may be associated with areas where people work, visit, live, and/or based on availability of parking within a region. For example, some areas have relatively large numbers of available providers while other areas do not. For instance, area 210 and area 220 have more available providers within them than area 230. It is likely that area 210 and area 220 have more demand for services and more corresponding requests in those areas; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., one or more reference time periods]; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location; paragraph 0072, discussing that the ride matching system may determine a match success rate for the scheduled ride request. The match success rate may be dependent on the request location and the request time for the scheduled ride. The ride matching system may determine the match success rate for the request location and the request time through any suitable manner. For example, the ride matching system may request historical matching rates for an area surrounding the request location; paragraphs 0050, 0051);

determine reference information based on the one or more reference time periods and the target area (paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., the number of ride requests received from a particular area over a given period of time correspond to the reference information based on the one or more reference time periods and the target area - this interpretation is consistent with Applicant’s Specification (at paragraph 0113), which indicates that “the reference information associated with the server region may include, but is not limited to, a total amount of orders information, a transport capacity information, a response rate information, a response time information, a dynamic fee adjustment information, and the like, or any combination thereof”]; paragraph 0050, discussing that the scheduling module may be configured to determine whether the request location associated with a scheduled ride is in a region that has low success and/or insufficient data to determine whether a scheduled request may be successfully matched for the request time and/or request location…In some embodiments, the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold. The threshold may indicate whether the number of matches for the area and time are sufficient over a period of time (e.g., 1 month, 3 months, 1 week, 1 year, etc.) to know that the ride matching system has sufficient ride history in that area to determine whether a scheduled ride may be successfully matched for the time and location. For example, a threshold number of matches may include 10, 50, 100, 200, or 500 matches over a time period in a surrounding area associated with request location. The threshold number of matches may be divided into different time periods as the match statistics and number of requests may fluctuate during different times of the day); and

determine the target information based on the reference information associated with the one or more reference time periods and the target area (paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time; paragraph 0057, discussing that the scheduling module may evaluate whether a claimed provider is going to successfully complete the scheduled request by determining a match window time for the scheduled request, determining an estimated arrival time of the provider to the request location based on a status of the provider computing device and a location of the provider computing device at the match window time, and comparing the estimated arrival times. The match window time may be determined based on an average match time for a request in an area associated with the request location; paragraph 0050, discussing that the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold. The threshold may indicate whether the number of matches for the area and time are sufficient over a period of time (e.g., 1 month, 3 months, 1 week, 1 year, etc.) to know that the ride matching system has sufficient ride history in that area to determine whether a scheduled ride may be successfully matched for the time and location. For example, a threshold number of matches may include 10, 50, 100, 200, or 500 matches over a time period in a surrounding area associated with request location. The threshold number of matches may be divided into different time periods as the match statistics and number of requests may fluctuate during different times of the day; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location [i.e., determining the historical rate of available providers coming online near the request location corresponds to determining the target information based on the reference information associated with the one or more reference time periods and the target area – this interpretation is consistent with Applicant’s Specification (at paragraph 0198), which indicates that “the target information may include the number or amount of the requests, the number or amount of the second devices, the traffic condition…”]. For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location. Accordingly, by tracking and monitoring system activity as well as tracking estimated arrival times for providers and requestors over time, the scheduling module can more efficiently and effectively determine whether successful matching rates for a scheduled request indicate that the scheduled ride should be eligible for claimed ride functionality; paragraph 0081).

As per claim 6, the Coan-Afzal-Berk combination teaches the system of claim 4. Coan further teaches wherein the one or more target features includes at least one of: an amount of the user request associated with the target area, an amount of second devices associated with the target area, a response rate associated with the user request in the target area, or a response time associated with the user request in the target area (paragraph 0028, discussing that a number of available providers at any given time may fluctuate between regions based on where requestors tend to issue a large number of requests. The density of requests may be associated with areas where people work, visit, live, and/or based on availability of parking within a region. For example, some areas have relatively large numbers of available providers while other areas do not. For instance, area 210 and area 220 have more available providers within them than area 230. It is likely that area 210 and area 220 have more demand for services and more corresponding requests in those areas; paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time. Further, the scheduled rides present to a provider may be filtered to ensure the request is relevant to the activity and/or behavior of the provider; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., the number of ride requests received from a particular area corresponds to the amount of the user request associated with the target area]; paragraph 0035, discussing that the ride matching system 130 can further base the determination of areas where on-demand ride matching is unavailable on other factors such as an average number of available providers near the area, average ETA to pick-up locations within the area, average value of requests within the area, and/or average ride time for ride requests received from the area; paragraph 0050, discussing that the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location; paragraph 0072, discussing that the ride matching system may request historical matching rates for an area surrounding the request location. The area may correspond to one or more geographic regions associated with the request location. For example, the location may be associated with a geographic hash that identifies a segmented area of a region associated with the request location…The scheduled request time may be associated with time ranges, times of day, behavior, and/or any other suitable groupings of times associated with a request. The ride matching system may search a historical ride data store associated with the geographic area and a time span to identify match success rates for a location and time associated with the scheduled request).

As per claim 7, the Coan-Afzal-Berk combination teaches the system of claim 5. Coan further teaches wherein the one or more reference time periods includes at least one of: a month-on-previous-month time period corresponding to the departure time, or a year-on-previous-year time period corresponding to the departure time (paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time; paragraph 0041, discussing that the ride matching system may also include a requestor information data store , a provider information data store, a scheduled match feed, a historical ride data store, and a navigation data store, and a real-time match feed which may be used by any of the modules of the ride matching system to obtain information in order to perform the functionality of the corresponding module; paragraph 0050, discussing that the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold. The threshold may indicate whether the number of matches for the area and time are sufficient over a period of time (e.g., 1 month, 3 months, 1 week, 1 year, etc.) to know that the ride matching system has sufficient ride history in that area to determine whether a scheduled ride may be successfully matched for the time and location. For example, a threshold number of matches may include 10, 50, 100, 200, or 500 matches over a time period in a surrounding area associated with request location. The threshold number of matches may be divided into different time periods as the match statistics and number of requests may fluctuate during different times of the day; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location; paragraph 0061, discussing that the travel time estimation module may use historical ride data that is relevant for the time of day, streets and geographic region, as well as stored previous rides over those times, areas, road conditions, and/or any other information to obtain an estimate for the provider to travel from their current location to the request location; paragraphs 0051, 0112).

As per claim 8, the Coan-Afzal-Berk combination teaches the system of claim 1. While Coan describes trained models (Coan, paragraph 0103), it does not explicitly teach wherein the trained model includes a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree (GBDT) model. However, Afzal in the analogous art of transportation matching systems teaches this concept. Afzal teaches:

wherein the trained model includes a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree (GBDT) model (paragraph 0039, discussing that the session model is a machine learning model...For instance, the session model can include, but is not limited to, support vector machines, linear regression, logistic regression, Bayesian networks, clustering, Kth-nearest neighbors, K-means, random forest learning, dimensionality reduction algorithms, boosting algorithms, artificial neural networks, deep learning, etc.; paragraph 0082, discussing that the session analyzer 106 utilizes the accessed information described above to train the session model 108 to accurately determine a likelihood that a session will result in a transportation request. For example, in at least one embodiment, the session analyzer utilizes a feed-forward back-propagation methodology to train the session model with the accessed information. In additional or alternative embodiment, the session analyzer utilizes other methodologies (e.g., gradient boosted trees) to train the session model with the accessed information). 

Coan is directed to systems and methods for matching providers with transportation requests. Afzal is directed to a transportation matching system. Therefore they are deemed to be analogous as they both are directed towards requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Coan with Afzal because the references are analogous art because they are both directed to solutions for matching requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying Coan to include Afzal’s feature for including a trained model that includes a logistic regression model, an adaptive boosting model, or a gradient boosting decision tree model, in the manner claimed, would serve the motivation of providing a transportation matching system capable of more effectively and efficiently accounting for future transportation requests  (Afzal at paragraph 0003), or in the pursuit of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 Coan teaches a method implemented on a computing device for distributing a user's request, the computing device including a memory and one or more processors (paragraph 0010, discussing a method for matching a scheduled ride request; paragraph 0016, discussing systems and methods, for matching providers with scheduled requests; paragraph 0118, discussing that  FIG. 10 shows an example computer system, in accordance with various embodiments. In various embodiments, computer system may be used to implement any of the systems, devices, or methods described. In some embodiments, the computer system may correspond to any of the various devices described herein, including, but not limited, to mobile devices, tablet computing devices, wearable devices, personal or laptop computers, vehicle-based computing devices, or other devices or systems described herein. As shown in FIG. 10, the computer system can include various subsystems connected by a bus. The subsystems may include an I/O device subsystem, a display device subsystem, and a storage subsystem including one or more computer readable storage media. The subsystems may also include a memory subsystem, a communication subsystem, and a processing subsystem;  paragraph 0122, discussing that the system may include a storage subsystem including various computer readable storage media...In various embodiments, the computer readable storage media can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described; paragraph 0125, discussing that  the processing system can include one or more processors or other devices operable to control the computing system. Such processors can include single core processors, multi core processors...; paragraphs 0045, 0046).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above. 

28.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Afzal, in view of Berk, in further view of Sweeney et al., Pub. No.: US 2015/0161554 A1, [hereinafter Sweeney].

As per claim 9, the Coan-Afzal-Berk combination teaches the system of claim 1. Coan teaches obtaining a historical order, wherein the historical order includes a historical departure time, a historical departure location and a historical distribution time (paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location. For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location. Accordingly, by tracking and monitoring system activity as well as tracking estimated arrival times for providers and requestors over time, the scheduling module can more efficiently and effectively determine whether successful matching rates for a scheduled request indicate that the scheduled ride should be eligible for claimed ride functionality; paragraph 0053, discussing that the scheduling module may determine one or more candidate providers for the scheduled request through any suitable method. For example, the scheduling module may use a residential address, historically claimed request locations [i.e., the historically claimed request locations corresponds to the historical order including a historical departure location], historically claimed request times [i.e., the historically claimed request times corresponds to the historical departure time], previously matched request locations, previously matched request times, and/or any other relevant information for determining relevant providers to a scheduled request. In some embodiments, a relevance score may be generated for the scheduled request to a set of providers based on provider profile, driving history, and/or any other relevant information to identify relevant providers for a scheduled request; paragraph 0061, discussing that the travel time estimation module may use historical ride data [i.e., historical order] that is relevant for the time of day, geographic region, as well as stored previous rides over those times, areas, road conditions, and/or any other information to obtain an estimate for the provider to travel from their current location to the request location; paragraph 0072, discussing that the ride matching system may request historical matching rates for an area surrounding the request location. The area may correspond to one or more geographic regions associated with the request location. For example, the location may be associated with a geo-hash that identifies a segmented area of a region associated with the request location…The scheduled request time may be associated with time ranges, times of day, behavior, and/or any other suitable groupings of times associated with a request. The ride matching system may search a historical ride datastore associated with the geographic area and a time span to identify match success rates for a location and time associated with the scheduled request; paragraph 0084, discussing that the ride matching system determines a match window time for the scheduled request… The match window is based on the request location and request time and may be obtained from a historical ride data store; paragraphs 0081);

determining historical information based on the historical departure location and historical departure time (paragraph 0061, discussing that the travel time estimation module may use historical ride data that is relevant for the time of day, geographic region, as well as stored previous rides over those times, areas, road conditions, and/or any other information to obtain an estimate for the provider to travel from their current location to the request location; paragraph 0072, discussing that the ride matching system may request historical matching rates for an area surrounding the request location. The area may correspond to one or more geographic regions associated with the request location. For example, the location may be associated with a geo-hash that identifies a segmented area of a region associated with the request location…The scheduled request time may be associated with time ranges, times of day, behavior, and/or any other suitable groupings of times associated with a request. The ride matching system may search a historical ride datastore associated with the geographic area and a time span to identify match success rates for a location and time associated with the scheduled request; paragraph 0084, discussing that the ride matching system determines a match window time for the scheduled request…The match window is based on the request location and request time and may be obtained from a historical ride data store; paragraph 0112, discussing that data received from data collection devices can be stored in data store 808. Various data stores may be implemented on a non-transitory storage medium accessible to management system 802, such as historical data store, ride data store, and user data store...In various embodiments, historical data may include historical traffic data, weather data, request data, road condition data, or any other data for a given region or regions received from various data collection devices. Ride data may include route data, request data, timing data, and other ride related data, in aggregate and/or by requestor or provider...).

The Coan-Afzal-Berk combination does not explicitly teach wherein the obtaining a plurality of training samples includes: determining one or more sample features based on the historical information; and determining a training sample based on the one or more sample features and the historical distribution time. However, Sweeney in the analogous art of systems and methods for arranging a transport service teaches these concepts. Sweeney teaches:

wherein the obtaining a plurality of training samples includes: determining one or more sample features based on the historical information (paragraph 0085, discussing that the optimization logic can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic can utilize as input, existing values for geographic range 196 and pool duration 195, and run samples of hypothetical group aggregate pickup times over the same duration in order to obtain, for example, statistical or learned models (e.g., time of day, amount of demand or supply, etc.) for determining pool duration 195 and/or group size; paragraph 0092, discussing that the pickup determination component can determine distance metrics and estimated travel time metrics based on the pickup location of the first user, the current location of an active driver, the current location of an in-use driver, the destination location of an in-use driver, the destination location of the first user, and other factors, such as traffic conditions, predicted or most likely route, historical information of the driver and/or user, the time of day, event calendars, etc.; paragraph 0097); and

determining a training sample based on the one or more sample features and the historical distribution time (paragraph 0076, discussing that certain parameters can affect the number of available or candidate drivers, and thus the time to pick up for the selected driver pairing. One such parameter is a time duration during when the pool of available or candidate drivers is determined. The longer the time duration, the more drivers which can be considered for the particular transport request. The time duration for determining the pool of drivers ("pool duration") however, represents a cost of optimization, since if the pool duration is too long, then the eventual time to pick up for a given transport request can be lengthened solely by this parameter. In one implementation, the optimization logic can operate with the driver select 118 in order to adjust or select the pool duration in order to optimize the time to pick up from the selected driver. The optimization logic can, for example, receive the time to pick up for the driver pairing and then compare that time with hypothetical time to pick up for drivers that would have been selected in alternative pool durations. Statistical or learning models can, for example, be used to set the pool duration based on factors such as number of available or candidate drivers, the time of day, the amount of traffic, etc.; paragraph 0085, discussing that the optimization logic can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic can utilize as input, existing values for geographic range 196 and pool duration 195, and run samples of hypothetical group aggregate pickup times over the same duration in order to obtain, for example, statistical or learned models (e.g., time of day, amount of demand or supply, etc.) for determining pool duration 195 and/or group size; paragraph 0118).

The Coan-Afzal-Berk combination describes features for distributing service requests. Sweeney is directed to a system and method for arranging a transport service. Therefore they are deemed to be analogous as they both are directed towards request matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Coan-Afzal-Berk combination with Sweeney because the references are analogous art because they are both directed to solutions for distributing service requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying the Coan-Afzal-Berk combination to include Sweeney’s features for determining one or more sample features based on the historical information; and determining a training sample based on the one or more sample features and the historical distribution time, in the manner claimed, would serve the motivation of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067), or in the pursuit of optimizing the selection of drivers for providing transport to a requesting user (Sweeney at paragraph 0021); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Moreira-Matias et al., Pub. No.: US 2018/0096606 A1 – describes a method to control vehicle fleets to deliver on-demand transportation services.
B.	 Yao et al., Patent No.: US 10,816,351 B1 – describes a system that uses machine models to estimate trip durations.
C.	Zhao et al., Pub. No.: US 2018/0121847 A1 – describes pre-selection and assignment of drivers in a passenger transportation system.
D.	Al Falasi et al., Pub. No.: US 2019/0026671 A1 – describes a device, system, and method for optimizing taxi dispatch requests.
E.	Liu, Pub. No.: US 2017/0308819 A1 – describes a travel coordination system that attempts to assign the rider to a provider at a point in time during the departure timeframe when the trip price would be less than or equal to the target trip price.
F.	Wang, Zhaodong, et al. "Deep reinforcement learning with knowledge transfer for online rides order dispatching." 2018 IEEE International Conference on Data Mining (ICDM). IEEE, 2018 – describes modeling the ride dispatching problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683